                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

        v.                                               CASE NO.: 4:18-cr-260

 AMBERLY KNIGHT,

               Defendant.


                                          ORDER

       This matter is before the Court on the Defendant’s Unopposed Motion to Continue

Sentencing Hearing. (Sealed Doc. 1146.) For reasons more fully stated in her Sealed Motion,

Defendant seeks additional time to prepare for sentencing and submits that the Government does

not oppose a brief continuance. Therefore, after careful consideration and for good cause shown,

the Court GRANTS Defendant’s Sealed Motion.

       IT IS HEREBY ORDERED that the Sentencing for Defendant Amberly Knight that is

currently set for August 15, 2019, is CONTINUED to August 29, 2019. Counsel shall file any

additional sentencing memorandums, victim impact statements, letters, and similar sentencing

materials on or before August 23, 2019.

       SO ORDERED, this 14th day of August, 2019.




                                     R. STAN BAKER
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
